DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention III in the reply filed on 7/13/2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has not established a serious burden since the inventions recited in claims 14 and 1 are not distinct.  Applicant argues that inventions I and III are related as a combination subcombination and therefore would require a distinctness between the combination and subcombination as claimed.  However, as clearly seen in Claims 1 and 14, and pointed out by the Examiner in the Requirement for Restriction dated 7/13/2022, Claim 1 and 14 are related as a product and a process of using the product.  Therefore, Applicant’s arguments are not germane to the issue at hand and are not found persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 17, the limitations “an interface” renders the claim indefinite since it is unclear if the Applicant is intending to refer back to the interface established in claim 14 or a different interface.  The way the claim is currently written, it appears as though the Applicant is claiming another interface since proper antecedent basis language is not used.  However, it is the Examiner’s position that the invention only uses a single interface (plate of the solar panel module) to which the device clamps to.  Therefore, for the purpose of examination, the Examiner will interpret the interface in claim 17 to be the same as in claim 14.  It is suggested that the Applicant amend this limitation to read “the interface” to correct this issue. 
Re. Cl. 17, the limitation “the interface is positioned between the lower body and the coupling device is employed with an electronics module of a solar power module” renders the claim indefinite in the Examiner’s position.  The limitation currently is grammatically incorrect in the sense that it appears to be either missing punctuation or a reference to another structure.  For instance, the Applicant appears to be claiming that the interface is positioned between the lower body and the coupling device but then jumps into another portion of the limitation which appears to refer to the coupling device employed with an electronics module.  It is unclear if the Applicant intend to mean that “the interface is positioned between the lower body and the coupling device and then the coupling device is employed with an electronics module of a solar power module” or if the Applicant intended to mean that “the interface is positioned between the lower body and another structure (e.g. the upper body) and the coupling device and then the coupling device is employed with an electronics module of a solar power module.”  For the purpose of examination, the Examiner will interpret the limitation to refer to the interface between the lower body and upper body and the coupling device is employed with an electronics module.  Appropriate clarification is requested. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stearns US 2016/0268965 (hereinafter Stearns).

    PNG
    media_image1.png
    537
    638
    media_image1.png
    Greyscale

Re. Cl. 14, Stearns discloses: A method for employing a component mounting assembly (see Fig. 1-7g), comprising: positioning an interface (764, Fig. 7e-g) in a slot (see Fig. 7e-g, slot created by 132) of an assembly (see Fig. 1) comprised of an upper body (140, Fig. 1), a lower body (130 and 150, Fig. 1), and a coupling device (102, 104 Fig. 1), where the upper body is comprised of a first aperture (146 Fig. 1), a pivoting end (end attached to 133, Fig. 1), and a clamping end (144, Fig. 1);-5-KL3 3394868 1Application Ser. No. 17/391,709Response to Restriction Requirement dated June 3, 2022Attorney Docket No. REC0017USD1 the lower body is comprised of a second aperture (156, Fig. 1), the slot (see 132, Fig. 1), and a pivoting end (end attached to 133, Fig. 1); and the coupling device is inserted into the first and second apertures and employed to couple the lower body to the upper body (see Fig. 1-7e); and applying a force to the coupling device, such that the interface is clamped between the upper and lower bodies when subjected to a clamping force imparted by a tightening of the coupling device (see Fig. 7e-g).
Re. Cl. 15, Stearns discloses: the interface is a frame member of a solar panel module (see 762, Fig. 7e).
Re. Cl. 17, Stearns discloses: an interface positioned between the lower body and the coupling device engages the lower body when the coupling device is tightened (see Fig. 7f), where the interface positioned between the lower body (see Fig. 7f) and the coupling device is employed with an electronics module of a solar power system (see 770, Fig. 7f).
Re. Cls. 14 and 19-20, the embodiment shown in Fig. 1-7g does not disclose a pivoting end enclosure configured to receive the pivoting end (Cl. 14), the lower body is further comprised of a member extending away from the pivoting end enclosure (Cl. 19) or the member is adapted to secure a cable of a solar power system to the lower body (Cl. 20).  Stearns does however disclose multiple different embodiments of using an assembly to secure onto an interface (see Fig. 8 and 18-22 for example).  Re. Cl. 14, Stearns discloses an alternate to flexible pivot portion (133) in the form of a hinge (see Fig. 8) which includes a pivoting end (see annotated figure 8) and a pivoting end enclosure (see annotated figure 8) configured to receive the pivoting end (see Fig. 8, the enclosure, encloses the pin and receives the pivoting end between its parts).  Re. Cls. 19-20, Stearns discloses another embodiment (Fig. 18-22) which includes an upper body (1820, Fig. 18) and a lower body (1840, Fig. 18) which are adjusted relative to one another via a coupling device (1802, Fig. 18).  Re. Cls. 19-20, Stearns discloses the lower body is further comprised of a member (1880, 1882 Fig. 18) extending away from the pivoting end enclosure (see Fig. 22, 1880, 1882 extends away/outward from the solar panel member 2260 and therefore would extend in the same direction in the embodiment in Fig. 1-7g, which is away from the pivoting end 133); the member is adapted to secure a cable of a solar power system to the lower body (see Fig. 18-22 and Paragraph 0061, Lines 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Stearns embodiment shown in Figs. 1-7g to include the pivoting hinge as shown in Fig. 8 since Stearns states that such a modification allows the first bracket portion and/or the second bracket portion to be movable with respect to one another as described and/or with respect to other structure of the mounting bracket assemblies described (Paragraph 0053, Lines 13-17).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment in Figs. 1-7g in Stearns to include the cable management member in the embodiment shown in Figs. 18-22 since Stearns states that such a modification enables wires, cables, and the like to be placed and retained in a channel defined therein (Paragraph 0061, Lines 7-11).
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stearns in view of Seaquist US 3721748 (hereinafter Seaquist).
  	Re. Cl. 16 and 18, Stearns discloses the coupling device is a threaded fastener (see 102, Fig. 1) to engage threads (interior threads of 104, Fig. 1) but does not disclose the threads are of the second aperture (Cl. 16) or the coupling device includes a lock washer and spring (Cl. 18).  Stearns discloses an assembly (6, Fig. 3) which is secured to an object (1, Fig. 3); wherein the assembly includes two halves (11 and 12, Fig. 3) secured and adjusted relative to one another via a coupling device (25, 28, lock washer shown under the head of the bolt 28).  Re. Cl. 16, Seaquist discloses the coupling device is a threaded fastener (see 25, Fig. 1) to engage threads of the second aperture (26, Fig. 3).  Re. Cl. 18, Seaquist discloses the coupling device includes a lock washer and spring (see 28, Fig. 1 and Col. 5, Lines 7-10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second aperture of Stearns to be threaded as disclosed by Seaquist to reduce the number of working parts of the device.  Such a modification would make assembly easier and more efficient since the user would not have to align the fastener and nut and hold the nut stationary.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling device to include the lock washer and spring of Seaquist since Seaquist states that such a modification spreads the upper and lower members apart far enough so the device can be positioned therein (Col. 4, Lines 10-14) and assures the device will remain fixedly in the operating position (Col. 5, Lines 61-64). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bagley US 2621353, Curtis US 7077855, Grushkowitz US 2012/0192925, Guo US 9337771, Kalman US 2014/0090211, Lester US 10312855, and Powers US 2015/0263666 disclose other known clamps which are pertinent to Applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632